Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT, effective as of November 10, 2011 (the
“Effective Date”), between ASHFORD HOSPITALITY TRUST, INC., a corporation
organized under the laws of the State of Maryland and having its principal place
of business at Dallas, Texas (hereinafter, the “REIT”), ASHFORD HOSPITALITY
LIMITED PARTNERSHIP, a limited partnership organized under the laws of the State
of Delaware and having its principal place of business at Dallas, Texas (the
“Operating Partnership”), and DOUGLAS KESSLER, an individual residing in Dallas,
Texas (the “Executive”):

R E C I T A L S:

 

  A. The REIT and the Operating Partnership (collectively, the “Company”) and
the Executive are parties to a certain Employment Agreement (as amended, the
“Agreement”), dated as of March 21, 2008, effective as of January 1, 2008;

 

  B. The Company, at the direction of the Compensation Committee, desire to
modify the Employment Agreement as specifically set forth herein;

 

  C. The Executive has agreed to accept this Amendment pursuant to the terms and
conditions set forth herein; and

 

  D. All terms with their initial letter capitalized as set forth in the
Employment Agreement shall have the same meaning herein as given such terms in
the Employment Agreement

NOW, THEREFORE, the Company and the Executive, in consideration of the
respective covenants set forth in the Employment Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, agree that the Employment Agreement is modified as set forth
below:

1. ELIMINATION OF GROSS-UP PAYMENT FOR EXCISE TAX. It is the intent of the
parties hereto to eliminate any requirement or obligation of the Company to
provide a Gross-Up Payment for any Excise Tax imposed under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”). Accordingly,
Section 8(c) entitled “Excise Tax” of the Employment Agreement is hereby deleted
with the full and complete understanding that to the extent any such Excise Tax
is imposed on the Executive, the Company shall have no obligation whatsoever for
the payment or reimbursement thereof or for the payment of any Gross-Up Payment.
Such liability shall remain the liability of the Executive for all purposes
whatsoever.

 

-1-



--------------------------------------------------------------------------------

2. LIMITED MODIFICATION. Except as expressly modified above, the terms and
conditions of the Employment Agreement shall remain in full force and effect,
and the Company and the Executive ratify and confirm to each other the
enforceability thereof.

3. MISCELLANEOUS.

3.1 Severability. If any provision of this Amendment is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality
and enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.

3.2 Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. In making proof of this Amendment, it shall not be
necessary to produce or account for more than one such counterpart.

3.3 Entire Agreement. This Amendment (together with the Employment Agreement, as
modified herein) contains the entire understanding of the parties, supercedes
all prior agreements and understandings, whether written or oral, relating to
the subject matter hereof and may not be amended except by a written instrument
hereafter signed by the Executive and a duly authorized representative of the
Board.

3.4 Governing Law. This Amendment and the performance hereof shall be construed
and governed in accordance with the laws of the State of Texas, without giving
effect to principles of conflicts of law. Jurisdiction and venue shall be solely
in the federal or state courts of Dallas County, Texas. This provision shall not
be read as a waiver of any right to removal to federal court in Dallas County,
Texas.

3.5 Construction. The language used in this Amendment will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. The headings of sections
of this Amendment are for convenience of reference only and shall not affect its
meaning or construction.

3.6 Consultation with Counsel. The Executive acknowledges that he has had a full
and complete opportunity to consult with counsel or other advisers of his own
choosing concerning the terms, enforceability and implications of this
Amendment, and that the Company has not made any representations or warranties
to the Executive concerning the terms, enforceability and implications of this
Amendment other than as are reflected in this Amendment.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed under seal as of the date first
above written.

 

REIT:   ASHFORD HOSPITALITY TRUST, INC. By:   /s/ David A. Brooks     Name:  
David A. Brooks     Title:   COO     Dated:   11/10/11   OPERATING PARTNERSHIP:
ASHFORD HOSPITALITY LIMITED PARTNERSHIP By:   Ashford OP General Partner, LLC
By:   /s/ David A. Brooks     Name:   David A. Brooks     Title:   VP     Dated:
  11/10/11   EXECUTIVE:   /s/ Douglas Kessler     Name:   Douglas Kessler  
Dated:   11/10/11  

 

-3-